933 So. 2d 579 (2006)
Stephen MADDRIE, Appellant,
v.
James R. McDONOUGH and Aramark Corporation, Appellees.
No. 1D06-0881.
District Court of Appeal of Florida, First District.
June 9, 2006.
Rehearing Denied July 14, 2006.
*580 Stephen Maddrie, pro se, Appellant.
Charlie Crist, Attorney General, and Sean F. Callaghan, Assistant Attorney General, Tallahassee; Louis A. Vargas, General Counsel, Tallahassee, for Appellees.
PER CURIAM.
DISMISSED. See Fla. R.App. P. 9.110(l); Benton v. Moore, 655 So. 2d 1272, 1273 (Fla. 1st DCA 1995). In light of the dismissal of this appeal, all pending motions are denied as moot.
KAHN, C.J., ERVIN, and VAN NORTWICK, JJ., concur.